EXHIBIT 10.2 

 

 

Execution Version

 

The Street

 

June 10, 2019 

 


 

Eric Lundberg
P.O. Box 293
New Vernon, NJ 07976

Delivered Via E-Mail – eric.lundberg@thestreet.com

 

Dear Eric,

 

RE: Employment Side Letter

 

As you are aware, TheStreet, Inc. (the “Company”) intends to enter into a sale
transaction (the “Transaction”) following which the Company will become a wholly
owned subsidiary of TheMaven, Inc. (“Parent”). The purpose of this letter
agreement (the “Agreement”) is to memorialize the understanding between you and
the Company regarding modifications to your existing employment rights and
obligations effective as of, and contingent upon, the closing of the Transaction
(the “Closing”). If the Closing is not consummated, this Agreement will be null
and void.

 

This Agreement represents a supplement to the following arrangements currently
in place between you and the Company: (i) the letter agreement you entered into
with the Company on December 5, 2018 (the “Promotion Letter”), (ii) the
Transaction Severance Agreement between you and the Company dated May 18, 2018
(the “Transaction Severance Agreement”) and (iii) the cash award letter dated
February 14, 2019 (the “Cash Award Letter” and collectively with the Promotion
Letter and the Transaction Severance Agreement, the “Existing Agreements”).
Except as specifically modified herein, the Existing Agreements, as may have
been modified through the date hereof, shall continue to govern your rights and
obligations with respect to your continued employment following the Closing.

 

1.                                        Commitment to Continued Employment. In
exchange for the enhancements to your compensation as set forth in the
Agreement, you agree that you will not resign, with or without Good Reason (as
defined in your Transaction Severance Agreement), during the three (3) month
period immediately following the Closing (the “Commitment Period”). During the
Commitment Period, you will continue to receive your base salary and be eligible
for all other employee benefit programs of the Company.

 

2.                                      Enhanced Cash Award. The amount of the
cash award payable to you under the Cash Award Letter shall be increased from
$100,000 to $200,000.

 

3.                                      Retention Bonuses. The terms related to
your payment retention bonuses set forth under the Promotion Letter shall be
modified as follows:

 

•If not already paid as of the Closing, the First Cash Award (as defined in the
Promotion Letter) shall be paid effective as of, contingent upon, the Closing.

 

•The Second Cash Award (as defined in the Promotion Letter) shall be paid on the
Second Retention Date (as defined in the Promotion Letter), or such earlier date
as permitted under Section 409A (as defined below) without any adverse tax
consequences to you; provided, however, that at your election, the Company will
contribute the amount of the Second Cash Award to a Rabbi Trust for your
benefit. If you elect a Rabbi Trust, the Company shall be responsible for all
costs related to the implementation and maintenance of such Rabbi Trust.



  

 



 

•The unpaid portion of the Third Cash Award (as defined it he Promotion Letter)
as of the Closing shall be accelerated and paid effective as of, and contingent
upon, the Closing.

 

4.                                      Pro-Rata Annual Bonus. If you continue
as an employee of the Company through the end of the Commitment Period, or you
are terminated without Cause (as defined in the Transaction Severance Agreement)
prior to the end of the Commitment Period, you will receive an additional
pro-rata annual bonus for the entire Commitment Period equal to $56,250. If, by
agreement, the Commitment Period is extended, the Pro-Rata Bonus Amount will
instead be calculated as an amount equal to (x)

$225,000 multiplied by (y) the number of days worked by you from the Closing to
the date of your termination of employment, inclusive, divided by 365 days.

 

5.                                      Status. Following the Closing, you may
not be designated as an executive officer of the Company or the Parent without
your express written consent. Additionally, neither the Company nor the Parent
will use your name or likeness, including, without limitation, posting your name
on the website or issuing a press release including your name, without your
prior written consent.

 

6.                                      At Will Status. Your employment remains
at-will, meaning that you and the Company may terminate the employment
relationship at any time, with or without cause, and with or without notice.

 

7.                                      Section 409A; Bonus Program. This
Agreement is intended to comply with, or be exempt from, the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
so that none of the payments or benefits will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply or be exempt.

 

8.                                      Prior Agreements; Amendment. This
agreement contains all of the understandings and representations between the
Company and you relating to the modification of your Existing Agreements and
supersedes all prior and contemporaneous understandings, discussions,
agreements, representations, and warranties, both written and oral, with respect
to any other modifications to your Existing Agreements. This Agreement may not
be amended or modified unless in writing signed by both the Company and you.

 

9.                                      Governing Law. This Agreement and all
related documents including all exhibits attached hereto, and all matters
arising out of or relating to this agreement, whether sounding in contract,
tort, or statute are governed by, and construed in accordance with, the laws of
the State of New York, without giving effect to the conflict of laws provisions
thereof to the extent such principles or rules would require or permit the
application of the laws of any jurisdiction other than those of New York.

 

[Signature Page Follows]



 

  

 



 

 

We appreciate your hard work and continued efforts on behalf of the Company.
Please contact me if you have any questions about this Agreement.

 

 

THESTREET, INC.   ERIC LUNDBERG                   By: /s/ Larry Kramer  
_______________________________           Printed Name: Larry Kramer   Date:
___________________________           Title: Chairman of the Board of Directors
              Date: 6/10/2019      



 

 







  

 

 

 

We appreciate your hard work and continued efforts on behalf of the Company.
Please contact me if you have any questions about this Agreement.

 



 

 

THESTREET, INC.   ERIC LUNDBERG                   By: __________________   /s/
Eric Lundberg           Printed Name: Larry Kramer   Date: _________          
Title: Chairman of the Board of Directors               Date: ________________  
   



 

 

  

  

